Perkins, J.
Application for an injunction to restrain the collection of a school tax. Injunction granted. Appeal.
It appears that Wayne township had contracted a debt of between 3,000 and 4,000 dollars, for the building of school-houses under the school law of 1852; and that the trustees of the township levied a tax of 60 cents on the 100 dollars to liquidate the debt. The tax was levied under sections 8 and 9 of the school law of 1855, Acts, p. 162. Those sections are as follows:
“ See. 8. The board of trustees shall take charge of the educational affairs of the township, employ teachers, subject to the provisions hereafter mentioned, and shall establish and conveniently locate a sufficient number of schools for the education of the children therein. They may also establish graded schools, or such modifications of them as may be practicable.
“ Sec. 9. They shall have power to levy a tax in their respective townships for the construction and repair of school-houses, and for the providing of furniture and fuel therefor; but no such tax shall exceed the sum of twenty-five cents on each one hundred dollars of property, and fifty *222cents on each poll, in any one year, and they may credit each tax-payer upon such levy with two-thirds of any tax paid, or donation made for the building of school-houses, within five years prior to the taking effect of the act of June 14,1852; and they shall levy taxes to pay any amounts due for the erection of school-houses, which were in whole or in part erected under the provisions of an act entitled ‘ An act to provide for a general and uniform system of common schools and school libraries, and matters properly connected therewith,’ approved June 14, 1852. And any tax-payer who may choose to pay to the treasurer of the township wherein said tax-payer has property liable to taxation, any amount of money, or furnish, building materials for the construction of school-houses, or furniture, or fuel therefor, shall be entitled to a receipt from the trustees of said township, which shall exempt such tax-payer from any further taxes for said purposes until the taxes of such taxpayer, levied for said purposes, would, if not thus paid, amount to the sum or value of the materials so paid: Provided, that said building materials or furniture and fuel shall only be received at the option of the proper township trastees.”
W. M. Franklin, for the appellants.
The injunction was granted upon the ground that the trustees could not levy a tax exceeding the sum of 25 cents on the 100 dollars in any one year. But we think that limit is fixed upon taxation for constructing, repairing, &c., school-houses under the law of 1855; and that the latter part of the section authorizes an extra tax to pay debts contracted under the law of 1852-(1).
The injunction was wrongly granted.
Per Curiam. — The decree is reversed with costs. Cause remanded to be dismissed.

 See Lafayette v. Jenners, and cases cited, ante, 70.